Case 1:20-cv-00290-MJT-ZJH Document 6 Filed 10/15/20 Page 1 of 2 PageID #: 19



                                 IN THE UNITED STATES DISTRICT COURT

                                  FOR THE EASTERN DISTRICT OF TEXAS

                                              BEAUMONT DIVISION


WILLIAM E. BINGHAM                                          §

VS.                                                          §               CIVIL ACTION NO. 1:20-CV-290

WARDEN DANIEL FERNANDEZ, et al.,                            §

                                 ORDER ADOPTING THE MAGISTRATE
                               JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff, William E. Bingham, an inmate confined at the Mark Stiles Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed the above-referenced civil rights action pursuant to 42 U.S.C. § 1983 against
defendants Warden Daniel Fernandez and Sergeant Andrew Nino..

          The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends dismissing the complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B) as barred by the statute of limitations and Heck v. Humphrey, 512 U.S. 477

(1994).

          The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings.                              No

objections to the Report and Recommendation of United States Magistrate Judge have been filed

to date.1




          1
              Plaintiff received a copy of the Report and Recommendation on July 14, 2020 (docket entry no. 5).
Case 1:20-cv-00290-MJT-ZJH Document 6 Filed 10/15/20 Page 2 of 2 PageID #: 20



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

                               SIGNED this 15th day of October, 2020.




                                                              ____________________________
                                                              Michael J. Truncale
                                                              United States District Judge




                                                2
